Citation Nr: 0636447	
Decision Date: 11/22/06    Archive Date: 11/28/06

DOCKET NO.  98-07 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to an increase rating for chronic gastritis with 
adhesions due to a colostomy, currently evaluated as 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

F. Fuller, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1949 to October 
1952.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 1997 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire.

The veteran presented testimony at a hearing before a hearing 
officer at the RO in September 1998.  A transcript of the 
hearing is associated with the veteran's claims folder.

The veteran's appeal was previously before the Board in 
November 2005, at which time the appeal was decided in part 
and remanded in part.  The case has been returned to the 
Board for further appellate action.


FINDINGS OF FACT

1.  The veteran's chronic gastritis with adhesions due to a 
colostomy is manifested by epigastric abdominal pain and 
extension; a 6 to 6 1/2 inch midline scar; and a 4 inch 
colostomy scar in the right upper quadrant.  

2.  There is no nausea, vomiting, diarrhea, peritonitis, 
ruptured viscus, hemorrhaging, or large ulcerated or eroded 
areas.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for the 
veteran's chronic gastritis with adhesions due to a colostomy 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.7, 4.114, Diagnostic Codes 7301, 7307, 7319 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002), 
and the pertinent implementing regulation, codified at 38 
C.F.R. § 3.159 (2004), provide that VA will assist a claimant 
in obtaining evidence necessary to substantiate a claim but 
is not required to provide assistance to a claimant if there 
is no reasonable possibility that such assistance would aid 
in substantiating the claim.  They also require VA to notify 
the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in the claimant's possession that pertains to the 
claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  However, the Court also stated that 
the failure to provide such notice in connection with 
adjudications prior to the enactment of the VCAA was not 
error and that in such cases, the claimant is entitled to 
"VCAA-content complying notice and proper subsequent VA 
process."  Id. at 120.

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, No. 19 Vet. App. 473 (2006).

In the present case, the veteran's claim was initially 
adjudicated before the enactment of the VCAA.  He was 
provided with the notice required by the VCAA, to include 
notice that he submit any pertinent evidence in his 
possession, by letters mailed in March 2002 and May 2004.  He 
was provided notice concerning the effective-date element of 
the claim in the supplemental statement of the case issued in 
July 2006.  The Board notes that, even though the letters 
requested a response within 60 days, they also expressly 
notified the veteran that she had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].

The Board notes that all service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, which could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.

Although the required notice was not provided before the 
initial adjudication of the claim, the originating agency 
readjudicated the claim after completing all indicated 
development of the record.  There is no indication in the 
record or reason to believe that the ultimate decision of the 
originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

In sum, the Board is satisfied that any procedural errors in 
the development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.

Accordingly, the Board will address the merits of the claim.



Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2006).

A 10 percent rating is warranted for chronic gastritis with 
small nodular lesions, and symptoms.  A 30 percent rating is 
warranted for chronic gastritis with multiple small eroded or 
ulcerated areas, and symptoms.  A 60 percent rating is 
warranted for chronic gastritis with severe hemorrhages, or 
large ulcerated or eroded areas.  38 C.F.R. § 4.114, 
Diagnostic Code 7307.

Under Diagnostic Code 7301 (peritoneum adhesions), a 
noncompensable rating will be assigned for mild adhesions.  A 
10 percent rating is warranted for moderate adhesions with 
pulling pain on attempting to work or aggravated by movements 
of the body, or occasional episodes of colic pain, nausea, 
constipation, perhaps alternating with diarrhea, or abdominal 
distension.  A 30 percent evaluation contemplates a 
"moderately severe" disorder with partial obstruction 
manifested by delayed motility of barium meal and less 
frequent and less prolonged episodes of pain.  A 50 percent 
evaluation contemplates "severe" symptomatology with definite 
partial obstruction shown by X-ray, with frequent and 
prolonged episodes of severe colic distension, nausea or 
vomiting, following severe peritonitis, ruptured appendix, 
perforated ulcer, or operation with drainage.  38 C.F.R. 
§ 4.14, Diagnostic Code 7301 (2006).

Irritable colon syndrome (spastic colitis, mucous colitis, 
etc.), which is mild with disturbance of bowel function with 
occasional episodes of abdominal distress warrants a 
noncompensable evaluation.  Irritable colon syndrome which is 
moderate with frequent episodes of bowel disturbance with 
abdominal distress warrants a 10 percent evaluation.  
Irritable colon syndrome which is severe with diarrhea, or 
alternating diarrhea and constipation with more or less 
constant abdominal distress warrants a 30 percent evaluation.  
38 C.F.R. § 4.114, Diagnostic Code 7319.

Ratings under Diagnostic Codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other. A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
elevation. 38 C.F.R. § 4.114.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2006) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability.  The Board has found nothing in 
the historical record which would lead to the conclusion that 
the current evidence of record is not adequate for rating 
purposes.  Moreover, the Board is of the opinion that this 
case presents no evidentiary considerations which would 
warrant an exposition of remote clinical histories and 
findings pertaining to the disability.  In this regard the 
Board notes that where entitlement to compensation has 
already been established and an increase in the disability is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The veteran was granted service connection and a 10 percent 
disability rating for a healed colostomy with adhesions by 
rating decision in May 1953.  The current claim for an 
increased rating was received in December 1996.  During the 
pendency of this claim, service connection for chronic 
gastritis was granted in rating decision in February 2005.  
In the same rating decision, the originating agency rated the 
gastritis with the adhesions from a colostomy and assigned an 
increased disability rating of 30 percent for the disability, 
effective December 1, 1996.  

The veteran was most recently afforded a VA examination to 
determine the severity of this disability in May 2006.  The 
report of this examination provides the most comprehensive 
information concerning the severity of the service-connected 
disability.  In addition, none of the earlier medical 
evidence shows more symptomatology or functional impairment 
that that documented by the May 2006 VA examination report.

During the May 2006 examination, the veteran complained of 
abdominal pain, primarily epigastric, with some radiation 
into the right upper quadrant following meals, more 
frequently and more significantly following his larger 
evening meal.  He also claimed to experience abdominal 
distention and epigastric pain, described more as discomfort, 
following his evening meal.  The veteran reported that he was 
not experiencing episodes of nausea, vomiting or diarrhea or 
vomiting blood at that time.  The veteran also reported that 
he was not passing blood in his stool and the examiner noted 
that he had no history of peptic ulceration.  In addition, 
the report indicates that there was no evidence of recent 
peritonitis, ruptured viscus or recent ulcerations and the 
veteran's condition was not manifested by hemorrhages or 
large ulcerated or eroded areas.

On physical examination, the veteran was shown to have a 
midline scar about 6 to 6 1/2 inches in length, well-healed and 
nontender.  There was also a colostomy scar in the right 
upper quadrant which measured about 4 inches in length.  The 
examination report also indicates that the veteran had a 
third scar which resulted from a shrapnel wound in the pelvic 
region.  On examination, there was no abdominal tenderness to 
palpation; no distention present; and no local tenderness.  
There were also no hernias or masses noted.  The examiner 
noted that the edge of the veteran's liver was felt in the 
right upper quadrant but it was nontender.  The examiner 
noted that it may have been slightly enlarged.  Also noted 
was that the veteran's spleen was not palpable.

The examiner's diagnosis was chronic, low-grade gastritis and 
he opined that the veteran's symptoms of upper abdominal 
discomfort and bloating postprandially "were as likely as 
not, sequelae of his low-grade gastritis and postoperative 
adhesions."  Finally, the examiner indicated that on a scale 
of mild, moderate and severe, the veteran's symptomology was 
found to be moderate.

The veteran's service-connected disability is currently rated 
as 30 percent disabling under Diagnostic Code 7319.  As 30 
percent is the highest rating attainable, no further 
evaluation under this diagnostic code is necessary.

The Board has also considered whether the veteran is entitled 
to a higher disability rating under any other diagnostic 
codes.

A 50 percent rating is not warranted under Diagnostic Code 
7301 because although the evidence of record shows that the 
veteran does have adhesions of the peritoneum as a result of 
his colostomy surgery, there is no evidence of definite 
partial obstruction shown by X-ray, with frequent and 
prolonged episodes of severe colic distension, nausea or 
vomiting.

In addition, a 60 percent rating is not warranted under 
Diagnostic Code 7307 because although the veteran has been 
diagnosed with gastritis, there is no evidence of severe 
hemorrhages or large, ulcerated or eroded areas.

The Board has considered whether there is any other schedular 
basis for granting this claim but has found none.  The Board 
has also considered the benefit-of-the-doubt doctrine, but 
has determined that it is not applicable to this claim 
because the preponderance of the evidence is against the 
claim.

The Board has also considered whether the case should be 
forwarded to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1).  As the evidence of record does not document 
that this case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, the Board has determined that referral of 
the case for extra-schedular consideration is not warranted.  


ORDER

Entitlement to an increased rating for chronic gastritis with 
adhesions due to a colostomy is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


